UNITED STATES  SECURITIES AND EXCHANGE COMMISSION  Washington, DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A - 16 OR 15D - 16 OF THE SECURITIES EXCHANGE ACT OF 1934  26 April 2013 Commission File No. 001-32846 CRH public limited company (Translation of registrant's name into English) Belgard Castle, Clondalkin,  Dublin 22, Ireland.  (Address of principal executive offices)   Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F:  Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):   N E W S R E L E A S E 26 April 2013 CRH REACHES AGREEMENT TO ACQUIRE UKRAINE CEMENT BUSINESS CRH plc, the international building materials group, announced today that it has reached agreement to acquire Lafarge-owned Mykolaiv Cement for an upfront cash consideration, including debt assumed, of euro 96 million. Completion of the transaction is subject to the granting of the required regulatory approvals. With the addition of Mykolaiv Cement, located in the Lviv region of Western Ukraine, CRH becomes the market leader in Ukraine, allowing it to further leverage the benefits of the new Podilsky factory. CRH in Ukraine: CRH entered the Ukraine market in 1999 with the acquisition of Podilsky Cement and in 2011 commissioned a state of the art dry process kiln at that facility with an annual clinker capacity of 2.3 million tonnes. Also in 2011, CRH acquired a majority stake in Odessa Cement. Contact CRH at Dublin 404 1000 (+) Myles Lee Chief Executive Maeve Carton Frank Heisterkamp Finance Director Head of Investor Relations CRH plc, Belgard Castle, Clondalkin, Dublin 22, Ireland TELEPHONE + FAX + E-MAIL: mail@crh.com WEBSITE: www.crh.com Registered Office, 42 Fitzwilliam Square, Dublin 2, Ireland SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CRH public limited company (Registrant) Date 26 April 2013 By:/s/Maeve Carton M. Carton Finance Director
